Appeal Reinstated and Order filed June 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01127-CV
                                   ____________

                 NEW DELIVERANCE CHURCH, INC., Appellant

                                           V.

   ADAM MILLER, HOUSSIERE, DURANT & HOUSSIERE, LLP, AND HRD
      CORPORATION D/B/A MARCUS OIL & CHEMICAL, Appellees


                       On Appeal from the 189th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2004-70043A


                   REINSTATEMENT                         ORDER

      Appellee HRD Corporation d/b/a Marcus Oil & Chemical petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of Texas, under
cause number 11-36020. Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant’s bankruptcy filing, on July
28, 2011, we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.
       On June 18, 2012, appellee filed a motion to reinstate the appeal pursuant to Texas
Rule of Appellate Procedure 8.3(a).     Attached to the motion is a true copy of the
bankruptcy court’s order dismissing the bankruptcy case.

       The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.



                                         PER CURIAM




                                            2